Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of foreign application JP2019-047482.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 006/05/2020 is being considered by the examiner.
Specification
The lengthy specification (24 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are a “lift-up mechanism” and “a delay device” in claim 1 and “a drive mechanism” in claim 4.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. See the clamp 43 in Para. 41 for the lift-up mechanism and lower and the upper pins, the switch member, the drive mechanism in Para. 113 for the delay device, and see Para. 74 for drive mechanism. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haack (US 5247862).
Regarding claim 1, Haack shows a stamping apparatus (Figures 1 to 2a-e), comprising:
a die (1-4 or a lower tool as seen in Figure 1) on which a workpiece (Figure 2a, a blanking strip 66) is mounted (Figure 2a and Claim 1 recites “clamping a blanking strip from which a workpiece is to be blanked between the upper tool and the lower tool);
a punch (48 or an upper tool as seen in Figure 1) arranged to approach and recede from the die and configured to punch out a product (67 or 67b, Figure 5) from the workpiece (Figures 2b-2e);
a back-pressure device (a piston 20, a piston 26, Figure 1 for generating forces, F, F2, F4 as seen in Figures 2a-2e) including a pushing member (thrust bolts 23, 18, 19, 30-31, Figure 1) disposed in the die, the backpressure device urging the pushing member toward the punch to apply back pressure to the workpiece via (a blanking die 4, Figures 2a-2e and Claim 1 recites “clamping a blanking strip from which a workpiece is to be blanked between the upper tool and the lower tool);
a lift-up mechanism (there is a lifting mechanism for holding and lifting workpiece 66 as see in Figure 2e and Col. 3, lines 15-17 recites “the blanking strip can now be moved along in the device and a subsequent lifting procedure”) configured to lift the workpiece above the die when the punch recedes from the die (Figure 2e); and
a delay device (Applicant loosely claims “a delay mechanism” without providing any guidance or structure, in order to knowledge how long it can be delayed, therefore, as seen in Figures 2c- 2e, there is a delay device or controller that controls forces of F, F2, F4 of the blanking die and  a punch 13, where the punch is the highest position for blowing a workpiece 67 out by nozzles 40 and Col. 7, lines 24-29 recites “the forces F1, F2, F3 and F4 acting in the individual pressure chambers are switched off and the ram plate 1 travels back”) configured to delay lifting movement of the pushing member in relation to receding movement of the punch when the punch recedes from the die (Figure 2e).
Regarding claim 2, Haack shows that the back-pressure device includes an urging portion (26, Figure 1) that upwardly urges the pushing member (Col. 5, lines 32-37 recites “this force F4 is transmitted via the thrust bolt 29 to a further thrust bolt 30”) and an intermediate portion (29, Figure 1) disposed between the pushing member and the urging portion, and
during a set period from when the receding movement of the punch starts, the delay device is capable of restricting upward movement of the intermediate portion to delay the lifting movement of the pushing member in relation to the receding movement of the punch (see the forces F2, F4 discussion above and Col. 7, lines 24-29 recites “the forces F1, F2, F3 and F4 acting in the individual pressure chambers are switched off and the ram plate 1 travels back”).
Regarding claim 6, Haack shows that a lifter (the punch 13) is disposed in the pushing member (Figure 1, the punch 13 is in pressure plates 18, 31) and urged toward the punch to retractably extend from the pushing member (Figures 2a-2e), and the lifter is configured to lift the product above an upper surface of the pushing member (Figure 2e).
Regarding claim 8, Haack teaches a stamping method (see the discussion in claim 1 above and Figures 1, 2a-2e), comprising:
when punching out a product (67) from a workpiece (66) by causing a punch (48) to approach and recede from a die (the lower tool. See the discussion in claim 1 above) on which the workpiece is mounted (see the clamping discussion above), applying back pressure (a piston 20, a piston 26, Figure 1 for generating forces, F, F2, F4 as seen in Figures 2a-2e) to the workpiece from a side opposite to the punch (Figure 1) using a pushing member (see the discussion in claim 1 above); and
when the punch recedes from the die, lifting the workpiece above the die (Figure 2e, the workpiece 66 is above the die 4) and delaying lifting movement of the pushing member in relation to receding movement of the punch (Figure 2e, the product 67 is held for a period time for blowing off by nozzles 40, see the discussion in claim 1 above).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-2, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Haack in view of Ervin (US 3570343).
Regarding claims1-2, 6, and 8, if one was to argue that Haack’s apparatus does not have a delay device.
Ervin who teaches a blanking device (only Figure) including a delay device (80, 94).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the hydraulic system of Haack to have a delay device, as taught by Ervin, in order to allow to have sufficient time to lift the punch for ejecting the product and the workpiece from the stamping apparatus.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haack in view of Ziesel (US 9919353) or Haack in view of Ervin and Ziesel (for rejection with the delay device).
Regarding claim 3, Haack shows all of the limitations as stated in claim 1 above including a hydraulic system for generating hydraulic pressures (Col. 2, lines 19-20), however, Haack fails to show a gas cylinder (pneumatic system) as set forth in claim.
Ziesel shows a press cutting device (Figure 1) including a punch (19) and a die (22), and an urging portion (pressure plate 29) of a pusher (counter support 24) into a hydraulic cylinder (Col. 4, lines 63-66). Ziesel also discloses that any hydraulic, pneumatic or mechanical energy storages can be used (Col. 5, lines 14-15).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the hydraulic system of Haack to have a pneumatic system, as taught by Ziesel, since this is known for the same purpose of generating force pressures.
 Allowable Subject Matter
Claims 4-5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the dependent Claim 4 is free of the prior art because the prior art does not teach or suggest the feature of a stamping apparatus including a delay device having lower and upper pins, a switch member, a drive mechanism for setting a dead center of the workpiece to be punched, in combination with the limitations as set forth in amended claims 1 and 2 above. Claim 5 is also considered to contain allowable subject matter because it is being dependent from the claim 4.
The following is a statement of reasons for the indication of allowable subject matter:  the dependent Claim 7 is free of the prior art because the prior art does not teach or suggest the feature of a stamping apparatus including a holding pin in an upper punch for holding a product (the piece is punched out from a large workpiece) during lifting up, in combination with the limitations as set forth in amended claims 1 and 6 above. 
The closest art, Haack teaches all limitations as discussions in claims 1, 2-3, 6, and 8 above, but Haack fails to show structures of the delay device and the holding pin.
None of the references by themselves or in combination with the other prior art cited obviously teach the claimed invention set forth in claims 4-5 and 7. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522.  The examiner can normally be reached on 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREA WELLINGTON can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NHAT CHIEU Q DO/Examiner, Art Unit 3724                                                                                                                                                                                                        6/14/2021